Case: 17-60123      Document: 00514439116         Page: 1    Date Filed: 04/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 17-60123                             FILED
                                  Summary Calendar                       April 20, 2018
                                                                        Lyle W. Cayce
                                                                             Clerk
BERTA LIDIA ERAZO-AGUILAR,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A097 907 107


Before STEWART, Chief Judge, and DENNIS and HAYNES, Circuit Judges.
PER CURIAM: *
       Berta Lidia Erazo-Aguilar petitions for review of a decision of the Board
of Immigration Appeals (BIA) denying her motion to reconsider. We lack
jurisdiction to review the BIA’s denial of her earlier motion to reopen, which
she did not appeal. See Navarro-Miranda v. Ashcroft, 330 F.3d 672, 676 (5th
Cir. 2003).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60123    Document: 00514439116     Page: 2   Date Filed: 04/20/2018


                                 No. 17-60123

      According to Erazo-Aguilar, the BIA erred by giving her motion to
reconsider a cursory analysis. She also asserts that the BIA erred in finding
no reason to disturb its earlier decision when it had made a credibility finding,
viewed the evidence in isolation, and acted summarily in denying the motion
to reopen.
      We review the denial of a motion to reconsider under a highly deferential
abuse of discretion standard. Singh v. Gonzales, 436 F.3d 484, 487 (5th Cir.
2006). In denying Erazo-Aguilar’s motion, the BIA cited Matter of O-S-G-, 24
I.&N. Dec. 56 (BIA 2006). In that decision, the BIA explained its view that “[a]
motion to reconsider is a request that the Board reexamine its decision in light
of additional legal arguments, a change of law, or perhaps an argument or
aspect of the case which was overlooked.” Id. at 57 (internal quotation marks
and citation omitted). It further explained that a motion to reconsider “is not
a process by which a party may submit, in essence, the same brief presented
on appeal” or “seek reconsideration by generally alleging error in the prior
Board decision.” Id. at 58.
      The Board’s decision here was consistent with the principles it outlined
in Matter of O-S-G-, 24 I.&N. Dec. at 57-58. Erazo-Aguilar has not shown that
the decision was “capricious, racially invidious, utterly without foundation in
the evidence, or otherwise so irrational that it [was] arbitrary rather than the
result of any perceptible rational approach.” Singh, 436 F.3d at 487 (internal
quotation marks and citation omitted). The petition for review is DENIED.




                                       2